Citation Nr: 0617937	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Evaluation of degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.

2.  Evaluation of chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

3.  Evaluation of chondromalacia of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.  
He served during the Vietnam War in the Republic of Vietnam 
from April 1971 to January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In this decision, the RO granted entitlement to secondary 
service connection for degenerative joint disease arising 
from the veteran's service-connected bilateral knee 
disabilities.  This low back disorder was initially evaluated 
as 20 percent disabling.  The veteran appealed this initial 
evaluation.

In this rating decision, the RO also denied increased 
evaluations for the veteran's chondromalacia of the knees.  
Each 10 percent evaluation was confirmed and continued.  

The issues of increased evaluations of chondromalacia of both 
knees are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's degenerative joint disease of the lumbar spine 
is characterized by severe limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent disabling, but 
not more, for degenerative joint disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010, 5291 (effective prior to September 26, 2003), 
Diagnostic Code 5242 (effective on September 26, 2003).  See 
68 Fed. Reg. 51454-58 (August 27, 2003), 69 Fed. Reg. 32,449-
50 (June 10, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in October 2001 and January 2002.  These letters 
informed him of the requirements to establish his claim for 
his low back disability.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to this claim to VA.  The VCAA 
notifications were issued prior to the initial adverse 
decision of May 2002.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Regarding the issue of entitlement to an 
increased evaluation for the low back disability, the Board 
notes that this is a "down stream" issue based on the 
initial favorable decision in May 2002 and does not require 
additional VCAA notification.  See VAOPGCPREC 8-2003.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim.  The veteran was also informed him of 
the type of evidence necessary to establish a particular 
disability rating for his low back.  However, he was not 
informed of the type of evidence necessary to establish an 
effective date for the award of his disability evaluation.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of the decision below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that the veteran's low back disability has remained 
static during the applicable appeal period, the issue of 
determining an effective date is rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

The Board notes that during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a evaluating 
intervertebral disc syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA issued new 
regulations evaluating lumbosacral strain, intervertebral 
disc syndrome, and other spinal disabilities, effective 
September 26, 2003.  68 Fed. Reg. 51454-58 (August 27, 2003); 
see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  The 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.

In the Statement of the Case (SOC) of November 2003, the 
veteran was informed of both the old and new criteria 
evaluating his spine disability.  Thus, the AOJ had the 
opportunity to determine the applicability of both the old 
and new rating criteria to the current claim.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the veteran identify all treatment of his low 
back disability.  The veteran has only identified post-
service VA and private treatment.  These records have been 
obtained and associated with the claims file.  In addition, 
VA has obtained the veteran's medical records in the 
possession of the Social Security Administration (SSA).  
Thus, further development of the identified evidence is not 
warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in December 
2001 and September 2003.  These examinations noted accurate 
medical histories, findings on examination, and the 
appropriate diagnoses and opinions.  The September 2003 
examination report also provided evidence regarding the 
functional limitation experienced by the veteran during 
symptomatic flare-up of his lumbar disability.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, these examinations are adequate for 
rating purposes.  See also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran was given an opportunity to request a hearing 
before VA.  He declined such an opportunity.  Based on the 
above analysis, the Board concludes that further development 
of the evidence is not required.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of Lumbar Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

As discussed above, the regulations evaluating the veteran's 
spine disability were changed during the pendency of this 
appeal.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  The changes to the rating criteria that are 
applicable to the current case have not provided for such 
retroactive application.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The veteran was given a VA compensation examination in 
September 2001.  He complained of morning stiffness in his 
back and a lack of endurance in his back.  To alleviate his 
back symptoms, he took over-the-counter pain medication, 
soaked in a tub twice a day, and slept on the floor.  He had 
flare-ups of back pain daily.  During flare-ups, his back 
pain would be at a level of 10 on a scale from 0 (no pain) to 
10 (extreme pain).  The factors precipitating his back pain 
included sleeping on a bed, sitting on any type of furniture 
for a lengthy period, and picking objects off a floor.  He 
reported wearing a Velcro back brace.  The veteran claimed 
that due to his low back disability he could not sit upright, 
use stairs, drive a motor vehicle, ride a bicycle, or pick 
things off the floor.  

On examination, the veteran appeared comfortable and was not 
in any distress.  Lumbar spine range of motion was measured 
from 0 to 70 degrees forward flexion, 0 to 20 degrees 
backward extension, and left and right lateral flexion from 0 
to 20 degrees.  The veteran was noted to be limited to these 
ranges due to his back pain.  There was no muscle spasm or 
weakness in the back; however, there was slight tenderness to 
palpation of the lower lumbar spine.  The musculature of the 
back appeared to be normal and muscle strength was at a level 
of 5 on a scale from 1 (severe weakness) to 5 (full 
strength).  Deep tendon reflexes and sensation were normal.  
The veteran walked with a slight stoop in his posture, but 
there were no neurological abnormalities found.  X-ray of the 
lumbar spine revealed slight scoliosis of the spine convexed 
to the left.  There was mild disc narrowing with degenerative 
vacuum changes at the L5-S1 level.  There was no other 
spondylosis found.  The diagnoses included degenerative joint 
disease of the lumbar spine.  

The veteran was given a private lumbar spine magnetic 
resonance image (MRI) in November 2002.  This MRI revealed 
the lumbar vertebral bodies were normal in height and 
alignment.  There was minimal anterior spondylitic spurring 
at the L1-L2 level.  At the L4-L5 level, there was mild to 
minimal central disc protrusion with minimally deformed 
thecal sac, but no significant lateralizing or focally 
impinging lesions were seen.  At the L5-S1 level evidence of 
a previous laminectomy was noted with a small amount of 
epidural scar along the right disc margin.  There also was a 
mild loss of disc hydration and mild to minimal 
circumferentially bulging annulus.  However, there were no 
significant facet joint abnormalities.  

A private physical therapy examination was obtained in 
January 2003.  This examination noted a lumbar flexion-to-
extension range of motion deficit of 67 percent, lumbar 
strength deficit (depending of degrees flexed) ranged from 42 
to 57 percent.  There was a deficit of 67 percent in trunk 
rotation range of motion and a loss of rotation strength 
ranging from 67 to 86 percent.  The veteran rated his pain at 
a level of 8.  

A VA outpatient record of January 2003 noted findings on 
physical examination.  The veteran had a slow gait with small 
steps.  There was no bony deformity.  Back flexion and 
extension were limited due to pain.  There was tenderness on 
palpation of the lumbar region.  There was muscle weakness in 
the lower extremities.  Light touch sensation was present and 
symmetrical.  His gait was normal.  Deep tendon reflexes were 
week, but symmetrical.  

The veteran received a private physical examination in 
February 2003.  He noted that his low back pain had become 
progressively worse in recent years.  The veteran claimed 
that his low back pain was constant and ranged in severity 
from a low of 5 to a high 9.  This low back pain usually was 
at a level of 7.  On examination, the veteran was well-
developed and well-nourished, and in no acute distress.  His 
lumbar lordosis was normal.  Range of motion noted forward 
flexion until the fingertips were 6 inches from the floor, 
which the examiner commented was "fairly good lumbar 
flexion."  Backward extension produced complaints of pain.  
Side bending was normal.  There was some tenderness to 
palpation in the mid-line of the back from the L4 level down 
to the sacral area.  The paraspinous muscles were supple and 
non-tender.  Testing for sacroiliac pain was negative.  The 
veteran's gait was normal and he was able to stand on his 
toes and heels.  There was no muscle atrophy and his motor 
strength was at a level of 5.  Sensation was intact to sharp 
and light touch.  Deep tendon reflexes were present and 
equal.  Straight leg raises were negative in both the sitting 
and supine positions.  The assessment was degenerative 
disease of the lumbar spine and some lumbar radicular pain.  
The veteran was recommended for epidural steroid injections 
(ESI).  ESI treatment records since February 2003 indicated 
the veteran's reported improvement with functional ability 
and decreased low back pain. 

The veteran was given another VA compensation examination in 
September 2003.  He reported constant back pain that normally 
was at a level of 7, but varied between a level of 5 to 9.  
This pain was located in his mid-back and radiated into his 
legs.  It was exacerbated by bending, standing, and walking.  
He reported receiving an ESI every two months.  In addition 
to the ESI, he used pain/antiinflammatory medication and a 
home exercise program to manage his pain.  He discontinued 
using a back brace after a physical therapist advised him to 
stop because the use of this brace would only weaken his 
back.  The veteran acknowledged that he could do activities 
of daily living, but no longer did any recreational or work 
activities.

On examination, the veteran did not limp, but his gait was 
made of small steps.  He was able to dress and undress 
himself and get on and off the examination table without 
difficulty.  He could stand on his toes and heels.  He could 
get out of a chair without using his arms to push off.  His 
straight leg raises were negative.  He had normal muscle 
strength with no evidence of atrophy.  There was decreased 
vibratory sensation in his big toes.  Reflexes and jerks were 
present and equal.  There was minimal paraspinal tenderness 
from the L1 through the L5 level.  Range of motion in the 
back was forward flexion to 30 degrees, lateral flexion to 15 
degrees, and backward extension of 0 degrees.  The assessment 
was disc herniation at the L4-L5 level; status post 
laminectomy at the L5-S1 level; chronic back pain secondary 
to degenerative joint disease, disc herniation, and status 
pose laminectomy; and, possible peripheral neuropathy 
unlikely to be related to the back disorder.  

A letter from a VA counselor for the veteran's vocational 
rehabilitation program, dated in December 2003, noted the 
veteran's claim that he could not pursue a Master's Degree 
program due to the increased severity of his service-
connected disabilities.  

The veteran's degenerative joint disease of the lumbar spine 
is rated 20 percent disabling effective from June 20, 2001; 
the date the veteran's claim was received by VA.  This 
disorder was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5292 
(limitation of motion of the lumbar spine).  Under the old 
diagnostic criteria at Code 5292, a moderate degree of 
limitation of the lumbar spine warrants a 20 percent 
evaluation.  A severe limitation of motion authorize a 40 
percent evaluation.

Based on the examination reports above, the Board finds that 
the veteran's low back disability has resulted in severe 
limitation of motion of the lumbar spine.  While some of the 
physical examinations and radiological studies do not show 
evidence that would indicate such limitation, the veteran has 
presented credible lay evidence of exacerbation of his lumbar 
spine disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It appears that the September 2003 examination was 
conducted during such a flare-up of symptomatology.  This 
examination showed forward flexion limited to 30 degrees and 
an inability to flex backward.  This is a severe limitation 
of motion and warrants a 40 percent evaluation under both the 
old Code 5292 and the new General Rating Formula for Disease 
and Injuries of the Spine.  This increased level of 
limitation and pain is also supported by his private 
treatment records which note his treating physicians felt his 
low back pain was so severe that it required ESI every few 
months since approximately 2002.  The Board finds that after 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, the 
majority of the evidence indicates that the low back 
disability has resulted in a severe loss of motion in the 
lumbar spine.  As the veteran's lay evidence is supported by 
the objective findings, the Board will resolve any doubt on 
this matter in the veteran's favor and award a 40 percent 
evaluation under old Code 5292 and new Code 5242 
(degenerative arthritis of the spine).  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  A 40 percent evaluation is the 
highest authorized under old Code 5292.  This is also the 
highest evaluation allowed under old Code 5295 for a 
lumbosacral strain, thus, these criteria do not warrant 
further consideration.  In addition, as the criteria at Code 
5003 (arthritis) does not authorize an evaluation in excess 
of 40 percent, further consideration of these criteria is not 
appropriate.  

There is no evidence of ankylosis, bony fixation, or 
vertebral fracture.  Thus, evaluations under the criteria at 
old Codes 5285, 5286, 5289 are not warranted.  Turning to the 
new criteria, the General Rating Formula for Diseases and 
Injuries of the Spine at Codes 5235 through 5242 allows a 50 
percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  As discussed 
above, there is no evidence that ankylosis or fixation exists 
in the veteran's lumbar spine.  Therefore, the criteria at 
the General Rating Formula do not authorize an evaluation in 
excess of 40 percent disabling.  

An evaluation under either the old criteria at Code 5293, or 
the new criteria at Code 5243, for intervertebral disc 
syndrome is not warranted.  While the veteran's private 
treating physicians have indicated radicular symptoms, 
objective testing on both the private and VA examinations 
have not demonstrated this finding.  Specifically, the 
veteran's straight leg raises have consistently been 
negative.  In addition, the VA examiner opined in September 
2003 that the veteran's peripheral neuropathy was not related 
to his low back disability.  This latter opinion is supported 
by the objective findings on examination and the fact that 
the veteran's treating physicians have attributed his lower 
extremity pain and weakness to his bilateral knee and foot 
disabilities.  As the most probative medical evidence and 
opinion has consistently shown no evidence of radiculopathy 
or neurologic deficit associated with the degenerative joint 
disease of the lumbar spine, the Board finds that a higher 
evaluation under the old Code 5293 and the new Code 5243 is 
not authorized.  

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The examination findings and medical opinions 
have not associated any other orthopedic, muscular, or 
neurologic abnormality or deficit with the veteran's lumbar 
disability.  Therefore, separate evaluations under 38 C.F.R. 
§§ 4.71a, 4.73, and 4.124a is not authorized.  

Based on the above evidence and analysis, the Board finds 
that the veteran's lumbar spine disability warrants an 
evaluation of no more than 40 percent disabling.  The veteran 
appears to argue that his low back disability has caused a 
total impairment of his functional ability; except for his 
daily activities such as dressing, bathing, cooking, etc.  
However, the preponderance of the evidence is against a 
higher evaluation.  While the appellant is competent to 
report symptoms, the more credible medical evidence does not 
support higher evaluations.  As noted above, much of the 
veteran's functional impairment has been associated with 
other physical disabilities.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree and etiology of impairment than the lay 
statements.  Based on the examination findings and medical 
opinions, the Board finds that the veteran's lay assertions 
and subjective complaints are not reliable.  See Washington 
v. Nicholson, 19 Vet. App. 362, 366-67 (2005) (VA is required 
to assess the credibility of lay evidence); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against a higher evaluation and the 
doctrine of reasonable doubt is not for further application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds that whether or not the new orthopedic 
rating criteria have retroactive effect is irrelevant.  As 
discussed above, the medical evidence does not provide 
sufficient basis for the award of higher evaluations under 
either the old or new rating criteria at any time during the 
appeal period.  Thus, the Board has concluded that the 
condition has not changed during this appeal and that a 
uniform rating is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

(Continued on next page)


ORDER

Entitlement to an evaluation of 40 percent, but not more, for 
degenerative joint disease of the lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran's latest VA compensation examination to evaluate 
his bilateral knee disability was conducted in September 
2003.  The veteran argued in his substantive appeal of 
January 2004 that this examination was inadequate for rating 
purposes.  He indicated that the examiner did not have the 
appropriate medical credentials to evaluate an orthopedic 
disability.  As an example, the veteran noted that this 
examiner noted relatively minor abnormalities associated with 
the knee X-rays, while the veteran's private treating 
physicians, reviewing the same X-rays, were able to discern 
more significant abnormalities with the interior function of 
the knee joints.

The Board's review of this examination report indicates that 
the examiner has identified his credentials as a physician, 
which is apparently adequate for rating purposes.  However, 
the report does note some inconsistencies regarding the 
examination of the knees.  On examination, the right knee was 
found not to have any instability.  The report of the left 
knee indicated "the ligaments appear to be very solid and 
there is instability found."  This sentence appears 
contradictory.  According to VA General Counsel precedent 
opinions, it does not violate the provisions of 38 C.F.R. 
§ 4.14 to award separate evaluations for loss of motion (with 
degenerative changes) and instability in the same knee joint.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-2004.  If instability does 
exist in the knee joints and it is found to be a service-
connected disability, it should result in a separate 
disability evaluation.  The Board finds that the current VA 
compensation examination does not provide 
sufficient/consistent findings regarding the existence of 
instability in the knees and, therefore, is inadequate for 
rating purposes.  On remand, the veteran should be afforded a 
new compensation examination that addresses this issue.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

In addition, after a review of the claims file, the Board 
finds that the veteran has not received adequate notification 
of VA's duties to provide assistance as required by the VCAA.  
See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  Adequate 
notification regarding the low back disability was issued in 
October 2001 and January 2002.  However, these letters failed 
to address his claim for increased evaluations for his knee 
disabilities.  Another letter issued to the veteran in 
November 2001 merely requested him to submit pertinent 
evidence, but failed to address all the criteria of a VCAA 
notification.  Specifically lacking was notification to 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding the issue of the 
evaluation of his right and left knee 
disabilities.  Inform the appellant of 
(1) the information and evidence not of 
record that is necessary to 
substantiate the claim; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.

The VCAA notification must also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ should contact the Spokane, 
Washington VA Medical Center (or the 
appropriate VA Health Care System) and 
request copies of the veteran's treatment 
records dated from September 2003 to the 
present time.  All responses and/or 
evidence received should be incorporated 
into the claims file.

3.  The AOJ should schedule the veteran for 
a VA orthopedic examination to determine 
the severity of his service-connected 
chondromalacia of the left and right knees.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  

The examiner should identify all 
residuals attributable to the veteran's 
chondromalacia of the left and right 
knees.  The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  

The examiner should report the range of 
motion measurements for both the left and 
right knee in degrees.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the knees are used repeatedly.  All 
limitation of function must be identified 
by degrees of motion, if possible.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


